DETAILED ACTION

The amendments filed on 06/17/2021 have been entered. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10, 15-17, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20180094508) and Howard et al. (US 3288221)



Regarding claims 1 and 31, Smith discloses a completion system, comprising: a tubular (14) having a wall (22) that defines a flowbore (20) within the tubular (fig 1a) and extending into a zone (28) of an annular region (40) external to the tubular (fig 1a); a first port (24) disposed in the wall and configured to provide fluid communication between the flowbore and the annular region ([0019], fig 1c); a communication path (68) disposed at least partially within the wall (figs 1a-1d); a filter (34) configured to prevent solid particles greater than a threshold size from flowing into the communication path 
Smith is silent regarding the fact that the communication path is configured to provide fluid communication with an annulus of a well outside the zone. Smith and Howard disclose similar packer systems used in downhole applications. 
Howard teaches a communication path (path from port 26 to port 27, fig 1) configured to provide fluid communication with an annulus (annulus around port 27, fig 1) of a well outside of the zone (zone around port 26) in order to order to help flush out debris from the valve mechanism (col 1 lines 39 - col 2 line 6).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith and Howard before him or her, to modify the apparatus disclosed by Smith to include a communication path configured to provide fluid communication with an annulus of a well outside the zone as taught by Howard in order to prevent the mixing of different types of fluids. 

Regarding claim 2, Smith further discloses a second cover (52) positioned along the wall and configured to cover the first port in a first position of the second cover (fig 1d) and uncover the first port in a second position of the second cover (fig 1c), wherein the cover is positioned along the wall and configured to cover the second port in a first 

Regarding claim 3, Smith further discloses that the cover is a first sleeve (46) configured to shift from the first position of the first sleeve to the second position of the first sleeve to uncover the second port (fig 1a-1d), and wherein the second cover is a second sleeve (52) configured to shift from the first position of the second sleeve to the second position of the second sleeve to uncover the first port (fig 1a-1d).

Regarding claim 4, Smith further discloses that the second sleeve is configured to shift from the first position of the second sleeve to the second position of the second sleeve to prevent fluid communication through the communication path downhole from the second sleeve (fig 1a-1d).

Regarding claim 6, Smith further discloses that the second sleeve is configured to shift from the first position of the second sleeve to the second position of the second sleeve to provide fluid communication between the communication path and a flow path (88) configured to provide fluid communication from the annular region to the communication path (figs 1a-d).

Regarding claim 7, Smith further discloses that the first sleeve is configured to shift from the first position of the first sleeve to the second position of the first sleeve to cover the first port (figs 1a-1d).


Regarding claim 10, Smith further discloses that the cover is positioned along the wall and is configured to not cover the first port in a first position and configured to cover the first port in a second position of the cover (figs 1a-d).

Regarding claim 15, Smith further discloses that the communication path is configured to flow fluid in uphole and downhole directions (figs 1a-d).

Regarding claim 16, Smith further discloses a production port (26) disposed in the wall and configured to provide fluid communication between the flowbore and the annular region (figs 1a-1d, [0016]); 
In the embodiment shown in figs 1a-d, Smith is silent regarding the presence of a second cover positioned along the wall and configured to cover the production port in a first position and configured to uncover the production port in a second position.
However, in the embodiement shown in figs 2a-d, Smith teaches a second cover (247) positioned along the wall and configured to cover the production port (226) in a first position and configured to uncover the production port in a second position (fig 3a).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith and Howard before him or her, to modify the apparatus disclosed by Smith in figs 1a-d to include a cover on the production port as taught by Smith in fig 3a in order to help selectively open and close the production port. 


Regarding claim 17, Smith further discloses that the diverter seat is at least one of a ball seat (56) (fig 1c).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20180094508) and Howard et al. (US 3288221) as applied to claim 1 above, and further in view of Smith (US 20210025262).

Regarding claim 8, the combination of Smith and Howard is silent regarding the fact that the cover is configured to shift in a downhole direction to uncover the second port, and wherein the cover is configured to shift in [[a]] the downhole direction to cover the first port.
Smith (‘262’) teaches a cover (112) is configured to shift in a downhole direction to uncover a second port (14 at top, figs 2a-c), and wherein the cover is configured to shift in the downhole direction to cover the first port (14 at bottom, figs 2a-c) (fgs 2a-c).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith, Howard and Smith before him or her, to modify the apparatus disclosed by the combination of Smith and Howard to include the cover is configured to shift in a downhole direction to uncover the second port, and wherein the cover is configured to shift in [[a]] the downhole direction to cover the first port as taught by Smith in order to selectively control fluid flow in a downhole environment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20180094508) and Howard et al. (US 3288221) as applied to claim 1 above, and further in view of Koch et al. (US 20180266212).

Regarding claim 9, the combination of Smith and Howard is silent regarding the fact that the cover is configured to shift in an uphole direction to uncover the second port, and wherein the second cover is configured to shift in the uphole direction to cover the first port. 
Koch teaches that sleeves can be configured to close or open in the uphole direction ([0016]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith, Howard and Koch before him or her, to modify the apparatus disclosed by the combination of Smith and Howard to include the cover configured to shift in an uphole direction to uncover the second port, and wherein the second cover is configured to shift in the uphole direction to cover the first port as taught by Koch in order to selectively control fluid flow in a downhole environment.









Claims 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20180094508) alone. 

Regarding claim 20, Smith discloses a method to perform a completion operation, comprising: deploying a tubular (14) in a wellbore (figs 1a-d), the tubular having a wall (22) that defines a flowbore (20) within the tubular and extending into a zone (28) of an annular region (40) external to the tubular (figs 1a-d); flowing a diverter (54) downhole through the flowbore into a diverter seat (56) that is disposed in the flowbore (figs 1a-d); uncovering a first port (24) disposed in the wall to provide fluid communication between the flowbore and the annular region (figs 1a-d); after uncovering the first port, flowing fluids through the first port to the annular region (figs 1a-d); flowing return fluids from the annular region to a communication path (68) disposed at least partially within the wall (figs 1a-d); establishing fluid communication between the communication path and the flowbore through a second port (70) (fig 1c);
In the embodiment shown in figs 1a-d, Smith is silent regarding after establishing fluid communication between the communication path and the flowbore through second port, flowing reverse fluids out of the second port, into the flowbore, and uphole to displace the diverter from the diverter seat and transport the diverter uphole.
However, in the embodiment shown in figs 2a-d, Smith teaches flowing reverse fluids out of the second port (126), into the flowbore (figs 2a-d), and uphole to displace the diverter from the diverter seat and transport the diverter uphole ([0027], figs 2c-d).
Claim 21) In embodiment shown in figs 2a-d, Smith further teaches shifting a first cover (146) positioned along the wall from a first position of the first cover to a second position of the first cover to uncover the first port (fgs 2a-d); and shifting a second cover (152) positioned along the wall from a first position of the second cover to a second position of the second cover to uncover the second port (figs 2a-d).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith before him or her, to modify the method disclosed by Smith in the embodiment shown in figs 1a-d, to include flowing reverse fluids out of the second port, into the flowbore, and uphole to displace the diverter from the diverter seat and transport the diverter uphole as taught by Smith in the embodiment shown in figs 2a-d in order recover the diverter and possibly reuse it in a subsequent operation. 


Regarding claim 24, Smith further discloses the second cover is a second sleeve  (52), the method further comprising shifting the second sleeve from the first position of the second sleeve to the second position of the second sleeve to cover the first port (figs 1a-d).

Regarding claim 25, in the embodiment shown in figs 1a-d, Smith is silent regarding shifting a first cover positioned along the wall from a first position of the first cover to a second position of the first cover to uncover the first port; shifting a second cover positioned along the wall from a first position of the second cover to a second 
However, in the embodiment shown in figs 3a-b, Smith teaches shifting a first cover (246) positioned along the wall from a first position of the first cover to a second position of the first cover to uncover the first port (224) (figs 3a-3b); shifting a second cover (152) positioned along the wall from a first position of the second cover to a second position of the second cover to cover the first port (224) ([0027]); and shifting a third cover (247) positioned along the wall from a first position of the third cover to a second position of the third cover to uncover the second port (226) (figs 3a-b).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith before him or her, to modify the method disclosed by Smith in the embodiment shown in figs 1a-d, to include shifting a first cover positioned along the wall from a first position of the first cover to a second position of the first cover to uncover the first port; shifting a second cover positioned along the wall from a first position of the second cover to a second position of the second cover to cover the first port; and shifting a third cover positioned along the wall from a first position of the third cover to a second position of the third cover to uncover the second port as taught by Smith in the embodiment shown in figs 3a-b in order to selectively control fluid flow in a downhole environment. 



Allowable Subject Matter

Claims 5, 11-14, 18-19, 22-23, 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

After reconsideration of the prior art reference, a new ground of rejection was made using a new interpretation of the Smith reference. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        10/23/2021